PER CURIAM.
We review Phillips v. State, 589 So.2d 1360 (Fla. 1st DCA 1991), in which the district court certified the same questions answered by this Court in Flanagan v. State, 625 So.2d 827 (Fla.1993). We have jurisdiction under article V, section 3(b)(4) of the Florida Constitution.
For the reasons expressed in Flanagan, we answer the certified questions in the negative. Accordingly, we approve the decision below.
It is so ordered.
BARKETT, C.J., and OVERTON, McDonald, shaw, grimes, kogan and HARDING, JJ., concur.